10-4321-cv
     Lawson v. Rochester City School District

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
     January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
     Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
     must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
     A party citing a summary order must serve a copy of it on any party not represented by counsel.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the Daniel
 2   Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on the 28th day
 3   of October, two thousand eleven.
 4
 5   PRESENT:
 6
 7            JOSÉ A. CABRANES,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                         Circuit Judges.
11
12   __________________________________________
13
14   Byron Lawson,
15
16                     Plaintiff-Appellant,
17
18                              v.                                           No. 10-4321-cv
19
20   Rochester City School District, et al.,
21
22                     Defendants-Appellees,
23
24   Joanne Giuffrida, individually,
25
26               Defendant.
27   __________________________________________
28
29
30
31


                                                     1
 1   FOR PLAINTIFF-APPELLANT:                                   STEVEN LAPRADE, (Christina A. Agola, on the
 2                                                              brief), Brighton, NY.
 3
 4   FOR DEFENDANT-APPELLEES
 5             and DEFENDANT:                                   MICHAEL E. DAVIS, Rochester City School
 6                                                              District Department of Law, Rochester, NY.
 7
 8          Appeal from a judgment of the United States District Court for the Western District of New
 9   York (Michael A. Telesca, Judge).
10
11        UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
12   AND DECREED that the judgment of the District Court is AFFIRMED.

13           Plaintiff-Appellant Byron Lawson (“Lawson”) appeals from the October 22, 2010 judgment of
14   the District Court granting summary judgment to defendants-appellees, Rochester City School District
15   (the “School District”) and Superintendent William C. Cala, and dismissing Lawson’s civil rights, race
16   discrimination, and “stigma-plus” claims brought pursuant to 42 U.S.C. §§ 1981 and 1983.
17
18            We assume the parties’ familiarity with the underlying facts, the procedural history of the case,
19   and the issues on appeal. Briefly, Lawson was employed as a paraprofessional at John Williams School
20   No. 5 (“School No. 5”) until he was suspended and fired following a December 20, 2000 incident in
21   which another school employee reported finding Lawson with a 10-year-old male student in a bathroom
22   located in the school basement. After a Monroe County grand jury dismissed the sexual abuse charges
23   against Lawson on July 13, 2001, the School District continued its internal investigation and fired
24   Lawson effective February 14, 2003. Lawson eventually won reinstatement and back pay through union
25   arbitration, and that result was affirmed in an Article 75 proceeding in the New York state courts.
26   Lawson commenced this action on November 7, 2007. The District Court granted summary judgment
27   in favor of defendants on October 22, 2010, holding that Lawson’s claims were barred by the applicable
28   statutes of limitations and that Lawson had failed to raise a material issue of fact with respect to his
29   “stigma-plus” claim.
30
31           We review an order granting summary judgment de novo, drawing all factual inferences in favor
32   of the non-moving party. See, e.g., Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101, 107 (2d Cir. 2008).
33   “Summary judgment is proper only when, construing the evidence in the light most favorable to the
34   non-movant, ‘there is no genuine dispute as to any material fact and the movant is entitled to judgment
35   as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).
36
37
38
39

                                                       2
 1   Statutes of Limitations
 2
 3           The primary issue on appeal is whether the District Court properly dismissed Lawson’s civil
 4   rights and race discrimination claims as untimely. The statute of limitations for a § 1983 claim arising
 5   in New York is three years, see Cloverleaf Realty v. Town of Wawayanda, 572 F.3d 93, 94 (2d Cir. 2009); the
 6   statute of limitations for a § 1981 claim is four years, see Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369,
 7   382 (2004). It is undisputed that Lawson’s January 5, 2001 suspension and February 14, 2003 firing
 8   occurred more than four years prior to the initiation of this lawsuit.
 9
10           On appeal, Lawson argues that his discrimination claims are timely because they are based on
11   three events that occurred within the limitations period: (1) allegedly stigmatizing comments in an
12   October 2006 school bulletin; (2) the allegedly disparate treatment of a Caucasian teacher accused of
13   sexual abuse in April 2000;1 and (3) the fact that in October 2007, the School District offered Lawson
14   a position at another school but declined to reinstate him at School No. 5. We reject these arguments
15   substantially for the reasons stated by Judge Telesca, who correctly found these subsequent events to
16   be insufficiently related to the adverse employment action to form the basis for a determination that
17   Lawson’s claims are timely. Lawson v. Rochester City Sch. Dist., No. 07-cv-6544 (MAT), 2010 WL 4174630,
18   at *3 (W.D.N.Y. Oct. 22, 2010).
19
20            To bolster his timeliness argument, Lawson cites our decision in Pinaud v. County of Suffolk, 52
21   F.3d 1139 (2d Cir. 1995), for the proposition that “a cause of action against the municipality does not
22   necessarily accrue upon the occurrence of a harmful act, but only later when it is clear, or should be
23   clear, that the harmful act is the consequence of a county ‘policy or custom.’” Id. at 1157. But, as Judge
24   Jacobs noted in a separate opinion, that discussion of limitations periods for Monell claims “is
25   demonstrably dictum.” Id. at 1162 (Jacobs, J., concurring in part and dissenting in part). We have
26   previously held that a § 1983 cause of action accrues when “the plaintiff becomes aware that [he] is
27   suffering from a wrong for which damages may be recovered in a civil action.” Eagleston v. Guido, 41
28   F.3d 865, 872 (2d Cir. 1994) (citation omitted). We decline to eviscerate that rule by holding that the
29   limitations period for a cause of action against a municipality runs anew upon the future discovery of
30   facts tangentially related to a Monell claim.
31
32   “Stigma-Plus” Claim
33
34           Lawson also claims that the District Court erred by granting summary judgment to defendants
35   on his “stigma-plus” claim. “For a government employee, a cause of action under § 1983 arises for
36   deprivation of a liberty interest without due process of law may arise when an alleged government


              1
                  Lawson is African American.

                                                       3
 1   defamation occurs in the course of dismissal from government employment.” Patterson v. City of Utica,
 2   370 F.3d 322, 330 (2d Cir. 2004). To state a stigma-plus claim, a plaintiff must prove (1) the utterance
 3   of a statement injurious to his reputation that is capable of being proved false and that plaintiff claims
 4   is false; and (2) some tangible and material state-imposed burden in addition to the stigmatizing
 5   statement. Monserrate v. N.Y. State Senate, 599 F.3d 148, 158 (2d Cir. 2010). “[A]n individual plaintiff
 6   must be clearly identifiable in an allegedly defamatory statement to support a claim for defamation.”
 7   Algarin v. Town of Wallkill, 421 F.3d 137, 139 (2d Cir. 2005) (internal citation and alterations omitted).
 8
 9            In this case, Lawson’s stigma-plus claim relates to an October 2006 school bulletin that informed
10   the staff about an upcoming news segment on “rapists” and referred to an “alleged situation” at School
11   No. 5. The District Court correctly held that Lawson’s stigma-plus claim fails because the October 2006
12   bulletin does not “clearly identif[y]” Lawson and therefore does not give rise to a stigma-plus claim. Id.
13   at 139.
14
15         Upon a review of the record and the arguments of counsel, we reject Lawson’s remaining
16   arguments as lacking in merit.
17
18                                              CONCLUSION
19
20          We reject all of Lawson’s claims on appeal. Accordingly, the judgment of the District Court
21   is AFFIRMED.
22
23                                                   FOR THE COURT,
24                                                   Catherine O’Hagan Wolfe, Clerk of Court
25

26

27

28




                                                     4